.   .1



                                ‘*,




                  06FlCE   OF   THE   A’ITORNEY   GENERAL   OF TEXAS

                                         AUSTIN

Q-C.-
-OR-



                            ”



          Honorable char. Y. Castnac,~chlof
          Rleemos~     Dlrfrion
          state Board of Control
          Aurtln, Texas
                                                              \   \
                                             Oplnloa -
                                             Rer Da
                                                 a delinmw’tc




                                                             din stats 8oh001 &II
                                                             ed la the lest pet
                                                            2338, R.       and




                    In Opinion Ro. O-2746,tbia department held that the
          Board of Control ham aumaary authopltp to effaat a transfer of
          inmates from the jumenile training aohools to other proper elee-
          morynary institutionswhen sucrhinmates are iouad to be feeble
          minded, epileptla of insane. The oonoluslonvns predloated upon
          the provlslon of Seotlon 4 of Arttiole5143a, Vernon’s Annotated
          (llrllStatutes, OOnt8ined in the folloving rentenw of th@ rtat-
          uteI
                                                                           838
Eonorable Char. W. Caatnor, ?qe             2


          a* 6 6. lrQper8on&allbe                   0Qtmlttod
     to  olther lohool who 18 feeble minded, eplleptla
      atiln8an0, but ii 80 ooamlttd the State Board
      of Cantcol 8hall ham the euthorLtJ to imedieto-
      ly tr a n~f~rthe*tlJ
                         proper llwmo 8y Minmtltu-
                                              r y
      tion.       .
                                      .
           The provl~ion va8 held aonatltutlonalupon the thaorp
that, a ahlld having onoe bun judlalallydeetired a 'delinquent
ohlld' by due prooe88 of lav, it become8 a ward ot the State and
the State'arswr the porltlon of      mn8 patriae. In ouch a
oapaolty a8 la pointed out ln our    i.nlanlo. O-2746, the State
may plaoe a minor oommitted to a ntats juvdnlle training 8ohool
in the proper eleemoryna~ ln8tltutlon in hi8 ovn intersrt,ln
order  that ruoh minor map reaelve better treatPent,sndaarei
          R0Y.rthe1.88,the ohlld under rueh oLmlm8tanaer f.8
the uard Of the stat., and the atate oaellpie8the po8ltloa of
paren pataloe sole17 becaure of the adjudleaziono? the trlal~
court that ah ohlld 18 a 'd~l.inqueskt ohlld and found to be
such under &   provl8lonm of Title 16 OS th@'Code of'Crbninal
Proaedure, titloles 1083 to 1093, lnolu8i~0, and Title 43 Ar-
tic188 2329 to 2338, laolurloe, Revlred Civil Bt8tuter o? Texerr.
And the latter pert of Artlale 2338 a&err 8 oontlnuous jurlcl-
diotlon over the person of the juvealle thur oomm.ltteiiI
                                                        upon the
trial oourt, regardlsraof vharo ruoh child say be, if there by
virtue at 8uch oonraltmerit.Bze lpplloable language of suah AT-
title read8 a8 followrt
          *a   l #*   T h e o r der   or   th e o o u r t   c o lmlttlng
     much ohild ta the aare and cwtodj of 8ny psrson
     8hall pre8ariM  the length aftlae and the oon-
     ditlona of awh aommltmmnt. Suah order 8hal.l




          Under thm Qlr~hanC6~,    it 18 our oplnlon that the
above quoted langusge vould aontrol, derplte the Provir~on8 of
Aptlole 3236, Revieed Civil Statuter of Texan. Such artiole~18
here quotedt
                                                                     839

1   Bonorable Cham. ti.Ca5tner, Page 3
I
t
               "All per8ons oomltted or admitted to
          said institution (Austin State School) shall
          remain in it6 cuatoag a3 perwnent uards al
          z:hetate until released by the management
                 . The muporint~ndentand Board may
          in their discretion and subject to rovoca-
          tlon at any time, parole any such person In
          the auatody of parent or guardian for an
          indefinite pcrlod. lbtloe 31 all pmolss
          of longer duration thsn thirty darn shall
          be sent by the superintendenton the date
          of the parole to the coamltt    OoUPt."
          (Parentheticalinaartion oum.
              It is apparent that thin statute would apply to all
    patients aommltted to the Austin State School am auah, in ao-
    oordaace vlth the procedure outlined in Tltle 59, Artlelea 3867-
    3871, Revised Civil StOtUtbS.  We do not ngwe that it applies
    to a dsllnquent ohlld transferredto the Austin Stste Sohool by
    the Board of Control from either the Oatesvllle State Sahool for
    Boya or the Oelnesvllle 3tate School for Olrla.
             We thereforer%e~ectfullyadvieo that In our opinion
    your question should be anaverod in th6 efflrmatlve.
                                            Yours very truly




     ATTi)RNdYGIWZRAL
                                                         ASSiStNit

    BWrRS